                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

Daryl Robertson, individually and         )           C/A No. 5:19-cv-03166-SAL
as Personal Representative for the        )
Estate of Ralpheal Robertson,             )
                                          )
                            Plaintiff,    )           OPINION & ORDER OF REMAND
v.                                        )
                                          )
South Carolina Department of Corrections, )
                                          )
                                          )
                            Defendants. )
___________________________________ )

       This matter is before the Court on Plaintiff’s Motion for Remand, in which he asserts that

this Court lacks subject matter jurisdiction. See ECF No. 9. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2)(a) (D.S.C.), the Magistrate Judge issued a Report and

Recommendation (“Report”) on December 19, 2019. ECF No. 14. In the Report, the Magistrate

Judge recommended that Plaintiff’s Motion for Remand be granted. The Magistrate Judge

reasoned that because Plaintiff brings claims as a personal representative of a South Carolina

citizen, Plaintiff is deemed to be a South Carolina citizen under 28 U.S.C. § 1332(c)(2) for diversity

purposes. ECF No. 14 at 3-4. Accordingly, because Defendant is also a South Carolina citizen, the

Magistrate Judge recommends that this Court is without subject matter jurisdiction under 28

U.S.C. § 1332. See id. No party filed objections to the Report, and the time for response has lapsed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

                                                  1
636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, under 28 U.S.C. § 1447(c), this case is

hereby REMANDED to the Court of Common Pleas for Lee County, South Carolina.

       IT IS SO ORDERED.

                                                               /s/ Sherri A. Lydon
                                                               United States District Judge
January 21, 2020
Florence, South Carolina




                                                   2
